THIRD AMENDMENT TO PURCHASE AGREEMENT This THIRD Amendment to Purchase Agreement (“Third Amendment”) entered into as of April 29, 2009 by and between BLUE EARTH SOLUTIONS TENNESSEE Inc., a Tennessee corporation (“Purchaser”) and THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA,a New York corporation, successor by merger to Berkshire Life Insurance Company, a Massachusetts corporation (“Seller”) W I T N E S S E T H WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale Agreement, effectively dated January 8, 2009 (the “Contract”) and extended the Contract pursuant to an Amendment to
